Citation Nr: 0101895	
Decision Date: 01/24/01    Archive Date: 01/31/01

DOCKET NO.  99-16 294	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO) in Buffalo, New York


THE ISSUE

Entitlement to special monthly pension for a surviving spouse 
based on the need for aid and attendance.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Kimberly E. Harrison Osborne, Counsel



INTRODUCTION

The veteran had active military service from March 1944 to 
May 1946.  The appellant is the veteran's surviving spouse.  
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1998 rating decision by the RO 
which denied the appellant's claim for special monthly 
pension based on the need for aid and attendance.

In an April 1999 rating decision, the RO awarded the 
appellant increased pension benefits based on being 
housebound.


REMAND


The Board is not satisfied that all relevant evidence has 
been properly developed with respect to the appellant's 
claim.  Further VA assistance is required to comply with the 
duty to assist.  Veterans Claims Assistance Act of 2000, 
Pub.L. No. 106-475, 114 Stat. 2096 (November 9, 2000), 
including new 38 U.S.C.A. § 5103A.  

The appellant is 79 years old.  She contends she is unable to 
independently care for herself and, as a consequence, is in 
need of regular aid and attendance.  In connection with her 
claim, she submitted two private examination reports (on VA 
Form 21-2680) dated in March 1998 and February 1999.  The 
examinations were apparently performed by the same doctor, 
whose name is illegible.  Unfortunately, both examination 
reports are inadequate for making a determination in the 
instant case.  Although both examination reports reveal the 
doctor marked a block to indicate the appellent "requires the 
daily personal health care services of a skilled provider 
without which the [patient] would require hospital, nursing 
home, or other institutional care," the doctor failed to 
give any rationale for this opinion and failed to fully 
complete sections of the forms.  Both examination reports 
contain scant findings as to appellant's medical disabilities 
(which reportedly include degenerative joint disease and 
residuals of a cerebrovascular accident) and how they affect 
her ability to care for herself.  

A review of the claims file reveals that there are no recent 
medical records on file outside of the two examinations 
mentioned above.  The Board finds that the appellant should 
be given an opportunity to submit medical records pertaining 
to her ailments, and a VA examination on the need for aid and 
attendance should be provided.  

In view of the foregoing, the case is REMANDED to the RO for 
the following actions:

1.  The RO should contact the appellant 
and obtain information (names, addresses, 
dates) concerning all examinations and 
treatment received by her for all medical 
disorders since 1997.  The RO should then 
contact the medical providers and obtain 
copies of all related medical records.

2.  Thereafter, the RO should have the 
appellant undergo a VA medical 
examination for the purpose of 
determining if she is in need of regular 
aid and attendance.  The claims folder 
should be provided to and reviewed by the 
doctor.  In addition to indicating 
whether the appellant is blind (or nearly 
blind) and whether she is in a nursing 
home, the doctor should report 
sufficiently detailed medical findings on 
the appellant's ailments and indicate 
whether they render her unable to perform 
the personal care functions outlined in 
38 C.F.R. § 3.352(a).   

3.  After the foregoing, the RO should 
review the appellant's claim for special 
monthly pension based on the need for aid 
and attendance.  If the determination is 
adverse to the appellant, she and her 
representative should be provided an 
appropriate supplemental statement of the 
case, and given an opportunity to 
respond, before the case is returned to 
the Board.



		
	L. W. TOBIN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


